Exhibit 21.1 NOBLE CORPORATION PLC SUBSIDIARIES (as of December 31, 2015) Name Country of incorporation Noble Corporation Holdings Limited Cayman Islands * Noble Financing Services Limited Cayman Islands * Noble (Servco) UK Limited United Kingdom * Noble Corporation Cayman Islands Noble Aviation GmbH Switzerland Noble Services (Switzerland) GmbH Switzerland Noble NDC Holding (Cyprus) Limited Cyprus Noble FDR Holdings Limited Cayman Islands Noble Holding International (Luxembourg NHIL) S.à r.l Luxembourg Noble Holding International (Luxembourg) S.à r.l Luxembourg Noble Drilling (Luxembourg) S.à r.l Luxembourg Noble Drillships Holdings, Ltd. Cayman Islands Noble Drillships Holdings 2, Ltd. Cayman Islands Frontier Driller, Ltd. Cayman Islands/Luxembourg Frontier Drilling Cayman, Ltd. Cayman Islands Noble Holding S.C.S. Luxembourg Noble Drilling (Cyprus) Limited (pending dissolution) Cyprus Noble Downhole Technology Ltd. Cayman Islands Noble Drilling International GmbH Switzerland Noble Drilling Holding GmbH Switzerland Noble Holding UK Limited United Kingdom Noble Holding (U.S.) Corporation Delaware Noble Drillships S.à r.l Luxembourg Noble Drillships 2 S.à r.l Luxembourg Frontier Driller Kft. Hungary Noble Holding International S.à r.l. Luxembourg Noble Technology (Canada) Ltd. Alberta, Canada Noble Engineering & Development de Venezuela C.A. Venezuela Triton Engineering Services Company Delaware Noble Drilling (U.S.) LLC Delaware Noble Drilling Services 3 LLC Delaware Noble Drilling Services 2 LLC Delaware Noble Drilling Services Inc. Delaware Maurer Technology Incorporated Delaware Bully 1 (Switzerland) GmbH Switzerland Bully 2 (Switzerland) GmbH Switzerland Frontier Driller, Inc. Delaware Noble Drilling (Jim Thompson) LLC Delaware Noble Johnnie Hoffman LLC Delaware Noble John Sandifer LLC Delaware Noble Drilling Exploration Company Delaware Bully 1 (US) Corporation Delaware Bully 2 (Luxembourg) S.à r.l. Luxembourg Noble Drilling Holding LLC Delaware NOBLE CORPORATION PLC SUBSIDIARIES (as of December 31, 2015) Noble International Services LLC Delaware Noble Drilling Americas LLC Delaware Noble North Africa Limited Cayman Islands Noble Drilling Services 6 LLC Delaware Noble Cayman Limited Cayman Islands Triton International, Inc. Delaware Triton Engineering Services Company, S.A. Venezuela Noble Deepwater Ltd. Cayman Islands Triton International de Mexico S.A. de C.V. Mexico Noble Deepwater (B) Sdn. Bhd. Brunei Noble Drilling West Africa Limited Nigeria Noble Drilling Offshore Limited Cayman Islands TSIA International (Antilles) N.V. (pending dissolution) Curacao Noble Drilling Singapore Pte. Ltd. Singapore Noble Resources Limited Cayman Islands Noble Services International Limited Cayman Islands NE Drilling Servicos do Brasil Ltda. Brazil NE do Brasil Participacoes E Investimentos Ltda. Brazil Noble Earl Frederickson LLC Delaware Noble Bill Jennings LLC Delaware Noble Asset Mexico LLC Delaware Noble Holding (Luxembourg) S.à r.l Luxembourg Noble Drilling Holdings (Cyprus) Limited Cyprus Noble Drilling Egypt LLC Egypt Noble Leasing III (Switzerland) GmbH Switzerland Noble Drilling (N.S.) Limited Scotland Noble Drilling (Nederland) II B.V. Netherland Noble Contracting II GmbH Switzerland Noble Holding Europe S.à r.l. Luxembourg Noble Leasing (Switzerland) GmbH Switzerland Noble Mexico Services Limited Cayman Islands Noble Mexico Limited Cayman Islands Noble International Finance Company Cayman Islands Noble Drilling (TVL) Ltd. Cayman Islands Noble Drilling (Carmen) Limited Cayman Islands Noble Gene Rosser Limited Cayman Islands Noble Campeche Limited Cayman Islands Noble Offshore Mexico Limited Cayman Islands Noble Offshore Contracting Limited Cayman Islands Noble Dave Beard Limited Cayman Islands Sedco Dubai LLC Dubai, UAE Noble Drilling (Paul Wolff) Ltd. Cayman Islands Noble India Limited Cayman Islands Noble Drilling Arabia Company Ltd. Saudi Arabia Noble Drilling (Land Support) Limited Scotland Noble Drilling (Norway) AS Norway Noble Drilling Offshore (Labuan) Pte Ltd. Labuan, Malaysia NOBLE CORPORATION PLC SUBSIDIARIES (as of December 31, 2015) Noble Contracting Offshore Drilling (M) Sdn Bhd Malaysia Noble Drilling International Services Pte. Ltd. (pending dissolution) Singapore Noble Offshore (North Sea) Ltd. Cayman Islands Noble Offshore Services de Mexico, S. de R.L. de C.V. Mexico Noble Drilling Services (Canada) Corporation Nova Scotia, Canada * Indicates subsidiary of Noble Corporation plc only.
